263 F.2d 496
Jerome S. MURRAY, Appellant,v.Samuel A. DE VITO, Appellee.
No. 14551.
United States Court of Appeals District of Columbia Circuit.
Argued January 26, 1959.
Decided February 5, 1959.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. Denis K. Lane, Washington, D. C., for appellant.
Mr. Herman Miller, Washington, D. C., with whom Mr. H. Nathaniel Blaustein, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, BAZELON, and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellee recovered a money judgment against appellant for excluding him from certain premises. We find no error.


2
Affirmed.